DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the driveshaft” in line 4 which should read “the respective driveshaft”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the torque-point" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 17 has been interpreted to depend from claim 2.
Claim 18 depends from claim 17; therefore, is also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 7,842,058 B2).
Regarding claim 1, Simpson discloses a differential dissecting instrument (Fig. 14) for differentially dissecting complex tissue (column 2, lines 6-8) comprising: a rotary drive train (at least shaft 1420), having a central, longitudinal axis (axis along shaft 1420); a distal end of the rotary drive train substantially pointed at a complex tissue (as the distal end of shaft 1420 is pointed toward blade 1430 which is pointed toward tissue), and a proximal end of the rotary drive train substantially pointed at, and associated with, a mounting base (for example, proximal portion of housing 110 or 310 as shown in previous, similar embodiments in which the power transmission of Fig. 14 may be employed to drive the previously described cutting elements of at least Figs. 3A-3D; column 4, lines 39-43; column 6, lines 63-65); a drive wheel (pinion gear 1410), possessing an axis of wheel rotation coaxial with the central, longitudinal axis of the rotary drive train, located distally to, and rotated by, the rotary drive train (Fig. 14); a drive point (any one of protrusions on pinion gear 1410; Fig. 14) located at a non-zero radius from the axis of wheel rotation (Fig. 14); and a differential dissecting member (blade 1430) rotatably mounted distally to the drive wheel (as the axle 1440 about which the blade 1430 rotates is distal to the pinion gear 1410), the differential dissecting member having an axis of member rotational oscillation (axis along axle 1440).
Regarding claim 8, Simpson discloses wherein the rotary drive train (at least shaft 1420) comprises at least one rotary electric motor (motor) possessing a driveshaft (shaft 1420) defining an axis of motor rotation (column 4, lines 39-43).
Regarding claim 23, Simpson discloses wherein rotational motion of the rotary drive train (1420) can be varied at will, permitting arbitrary, non-sinusoidal planar motion of the differential dissecting member (as the motor which causes non-sinusoidal planar motion of the blade 1430 may be actuated as will via switch 130 of Fig. 1 to cause intermittent rotation, reciprocating movement, partial rotation, continuous rotation, and/or intermittent rotation through less than a full revolution; column 4, lines 39-62).
Regarding claim 24, Simpson discloses wherein the differential dissecting member (1430) is configured to differentially dissect a patient's tissue in a direction of dissection that can be operatively directed off-center (as the driver mechanism of Fig. 14 may be used to drive the cutting assembly 200 of Figs. 2A-2B which includes an articulation mechanism 240 which provides dissection in a direction off-center to the longitudinal axis of the device; columns 3-4, lines 61-67, 1-8, column 6, lines 63-65).
Regarding claim 25, Simpson discloses wherein the differential dissecting instrument is configured to dissect an arbitrary path through the patient's tissue (wherein the device may dissect tissue along a path based on a user’s act of will).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simpson et al. (US 7,842,058 B2) in view of Sela et al. (US 2009/0192412 A1).
Regarding claim 16, Simpson fails to disclose an elastic sheath providing a smooth, compliant surface to a patient's tissues.
However, Sela teaches a medical device (100; Fig. 1A) that includes an elastic sheath (elastic polymer tube) over a distal end of the device for the purpose of providing a slick, smooth and lubricious surface ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the housing of Simpson to include an elastic sheath covering as taught by Sela in order to provide a slick, smooth and lubricious surface to the housing of the device when inserted into a body.

Allowable Subject Matter
Claims 2-7, 9-15, 19-22 and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Husted et al. (US 5,919,203) is noted for teaching a rotational dissecting instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771